DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 25 and 38 is/are objected to because of the following informalities:
At lines 1-2 of claim 25, “portion an element” should be replaced with “portion includes an element”.
At line 2 of claim 25, “the gather” should be replaced with “the gathering”.
At line 2 of claim 38, “membrane” should be replaced with “the membrane”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 39 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claim 39, “foam-type material” does not appear to have a correlated material associated therewith.
The following is a quotation of 35 U.S.C. 112(b):


Claim(s) 38 and 39 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim(s) 38 and 39, the phrase "type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-33, 36, 38 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US Publication 2007/0120346) in view of Seymour et al. (US Publication 2008/0217887).
In regards to claim(s) 21-33, 36, 38 and 41, Kwon discloses the claimed limitations including an assembly, comprising:
an airbag (64 or 6);
a trim panel (50 or 1);

the airbag container having an opening through which the airbag is deployable;
a flexible membrane cover (70 or 8,9) extending over the opening; and
a spacer portion (80, Reference is made to Figure 2; or upper portions of 8,9, Reference is made to Figure 1) coupled to the membrane cover, the spacer portion being configured to extend proud of the sidewall (Reference is made to Figure 2 or 1);
the spacer portion residing within a gap between the trim panel and the airbag container and touches the trim panel to resist deflection of the trim panel (Reference is made to Figures 2 or 1); and,
wherein the spacer portion includes a gathering of material;
wherein the gathering of material is formed from the flexible membrane cover with a portion of the flexible membrane cover being gathered to form at least a portion of the spacer portion;
wherein the gathering of material is held in place by stitching (Reference is made to Paragraph 0033);
wherein the spacer portion includes an element that is rigid relative to the membrane cover and the gathering of material is gathered around the element (folded over and sewn section which would have greater thickness and rigidity than the surrounding folded and unsewn region);
wherein the element is of a first material type and the membrane cover is of another material type (the “first material type” being sewn together gathered material and the “another material type” being an unsewn single layer);

wherein the flexible membrane includes two or more layers, the spacer portion including a stiffening feature (sewn together section) between layers of the flexible membrane (Reference is made to Figure 2);
wherein the spacer portion is elongate;
wherein the spacer portion extends in a direction substantially parallel to a longitudinal axis of the airbag container (Reference is made to Figure 2 which includes a cross-section of the inflator);
wherein the spacer portion spans the container opening (Reference is made to Figure 2);
wherein the flexible membrane cover includes a frangible portion (92) configured to break upon deployment of the airbag (Reference is made to Paragraphs 0038-0042);
wherein the frangible portion includes a series of perforations (Reference is made to Figures 5-7);
wherein the frangible portion is at the spacer portion (Reference is made to Figures 2-8);
wherein the trim panel includes a perimeter wall extending from an inner surface of the trim panel, and wherein the perimeter wall is configured to receive the airbag container and substantially surround the opening (Reference is made to Figures 1 and 2); and,
wherein the gathering of material of the flexible membrane is held together by a connection (stitching/sewing).


Seymour et al. discloses a flap spacing and reinforcing a material of an airbag cushion and protecting the cushion from directly impacting the cover of the module and thereby preventing the cushion from ripping, tearing, or otherwise snagging during deployment (Reference is made to Paragraphs 0017, 0019, 0021 and 0023 and Figures 2-3);
a trim panel (222) including a tear seam (224) and the spacer touches the trim panel at the tear seam.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the spacer of Kwon in view of the teachings of Seymour et al. to include being positioned touching the trim panel at the tear seam so as to protect the airbag fabric if the edges of the tear seams are not completely smooth when torn open (Reference is made to Paragraph 0023).

Claim(s) 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Seymour et al. in view of Rose et al. (US Publication 2010/0230935).
In regards to claims 34 and 35, Kwon discloses the claimed limitations including a tab configured to engage a corresponding opening on a trim panel, yet excluding the membrane cover configured to receive the tab provided on the sidewall.

It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus of Kwon in view of the teachings of Rose et al. to include the membrane cover attached to tabs of the container sidewall since it has been held that rearranging parts of an invention involves only routine skill in the art.

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Seymour et al. in view of Higuchi et al. (US Patent 6,474,686).
In regards to claim 40, Kwon and Seymour et al. disclose the claimed limitations excluding the manner of rolling/folding.
Higuchi et al. discloses a flexible membrane cover folded/rolled in a variety of patterns (Reference is made to Figures 2, 5-6, 11 and 12), including being rolled around itself so as to form a spiral (Reference is made to Figure 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the flexible cover of Kwon and Seymour et al. in view of the teachings of Higuchi et al. to include a portion thereof being rolled around itself to form a spiral since it is a known alternative pattern and it would have been obvious to try.


Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive.  Examiner maintains the previous rejection is proper.
Kwon discloses the cover and spacer and Kwon in view of Seymour et al. discloses a spacer portion (110 or 210) which upon deployment explicitly touches the tear seam (Reference is made to the cited Paragraphs).  Examiner notes that the limitations do not require the contact prior to inflation, nor is there a limitation directed to reinforcing the tear seam as a result of routine use, as such the arguments directed thereto are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616